726 N.W.2d 414 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Duane SMITH, Defendant-Appellant.
Docket No. 132198, COA No. 272188.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the August 17, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. The Court of Appeals shall then remand the case to the Van Buren Circuit Court, which shall, in accordance with Administrative Order 2003-03, determine whether the defendant is indigent and, if so, appoint counsel to represent the defendant at an evidentiary hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973), to determine whether the failure to timely seek appellate review was caused by the ineffective assistance of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000). If the trial court rules that the defendant's appellate counsel was ineffective, the Court of Appeals shall treat the defendant's application as having been timely filed. It shall then grant or deny the application, or otherwise exercise its authority under MCR 7.216(A)(7).